ALEXANDER & BALDWIN, INC. NOTICE OF GRANT OF STOCK OPTION Notice is hereby given of the following option grant (the “Option”) to purchase shares of the Common Stock of Alexander & Baldwin, Inc. (the “Corporation”): Optionee: Grant Date:, 20 Exercise Price:$per share Number of Option Shares: shares Expiration Date:, 20 Type of OptionNon-Statutory Stock Option Exercise Schedule: Number of Option Shares:Exercise Date: The Option shall become exercisable in a series of three (3) successive annual installments, as set forth above, upon Optionee’s completion of each successive year of Service over the three (3)-year period measured from the Grant Date.Except as provided in Paragraph 5 of the form Stock Option Agreement, the Option shall not become exercisable for any additional Option Shares after Optionee’s cessation of Service. Optionee understands and agrees that the Option is granted subject to and in accordance with the terms of the Alexander & Baldwin, Inc. 2007 Incentive Compensation Plan (the “Plan”).Optionee further agrees to be bound by the terms of the Plan and the terms of the Option as set forth in the form Stock Option Agreement attached hereto as Exhibit A.A copy of the Plan is available upon request made to the Corporate Secretary at the Corporation’s principal offices. Continuing Consent.
